COLEMAN, J.
The judgment appealed from was rendered by default. The first assignment of error is as to the sufficiency of the summons. The defendant was summoned “to appear before the circuit court of Tuscaloosa county, at the place of holding the same” &c. The objection is that the summons does not say “at the next term,” according to the form of the Code. It is better to follow the prescribed forms, but the omission of the words “next term” does not cause a defect of such character as to wholly vitiate the summons.
Section 2662 of the Code prescribes that “when the summons is issued less than three days before the term of the court next thereafter, it must be made returnable to the next succeeding term, and by section 2663 of the Code, “The return day of the summons, is the first day of the court to which it is returnable.” The law fixed the term to which' the summons was returnable.
The second assignment of error is that the amount of the judgment was expressed in figures preceded by the dollar mark, as follows: $135.99, instead of being written out. At an early day in the case of Tankersly v. Silburn, Minor Rep. 185, it was said : The mark used to denote dollars has obtained general currency, . ... and conveys the idea of dollars as distinctly as the word dollar itself, and a judgment rendered as the one under consideration was held not to be insufficient on this account. There is no error in the record.'
Affirmed.